DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The preliminary amendment filed 4/27/20 is acknowledged. Claims 2-16 have been amended. Claims 17-23 have been canceled. Claims 1-16 are pending and under examination.
Specification
The use of the term NucleoSpin® and ImmunoStarLD®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are drawn to a method for evaluating an effect of a cytokine on a metabolic activity of a cytochrome P450, the method comprising: evaluating the presence or absence of induction or attenuation of a metabolic function of the cytochrome p450 after bringing a spheroid-shaped established hepatocyte cell line into contact with a test solution containing a cytokine in a culture chamber for one hour or more and less than 96 hours.
The claims are indefinite because the claims do not set forth the specific steps to carry out the method. The only active step recited in claim 1 is bringing the spheroid hepatocytes in contact with the cytokine. However, this step alone does not allow one to determine the effect of the cytokine on the hepatocytes. It is unclear what measurement is used to evaluate the metabolic function of cytochrome p450 after hepatocytes are brought into contact with the cytokine. Although the specification teaches that examples of the value of cytochrome p450 include a value of metabolic activity, a gene expression, and an amount of protein, it is unclear which of these ways is encompassed by the instant method and how these methods would be carried out. Furthermore, it is unclear what sample is used to measure the metabolic function of the cytochrome p450. For example, is the measurement taken from the hepatocyte spheroids directly (i.e., cell analysis), or is the measurement taken from the solution from the solution in each well (i.e., measurement of secreted protein)? As written, the claimed method does not achieve the goal set forth in the preamble because the only step required is contacting the hepatocytes with the cytokine solution. The claims do not include the step(s) that would actually allow one to measure the effect of the cytokine on the  hepatocytes. That is, the claim does not provide guidance on the measurement of metabolic function (i.e., gene expression or protein secretion) and does not provide guidance on the particular sample used to make the measurement. Dependent claims 2-16 do not remedy the deficiency of claim 1, and thus, are included in the specification. Clarification and/or correction is required. 
Claim 2 recites “wherein an average value of diameters of spheroids formed from the established hepatocyte cell line is equal to or more than 50 µm or less than 200 µm, and spheroids having a diameter within a half-width range account for 70% or more of all spheroids”. This limitation is unclear because it recites a characteristic of the spheroids (specific diameter); however, neither the claims nor specification provide guidance on how one is to achieve spheroids having this characteristic.  Is the result achieved by seeding a specific number of cells in the culture chamber, using a specific growth medium, or culturing the cells for a specific amount of time? Alternatively, is the diameter of the spheroid determined by the type of culture chamber? If the diameter is a result of using a specific culture chamber, the claim should be amended to recite such characteristics. Clarification and/or correction is required. 
Claim 4 is indefinite because the claim references a single cytokine in each of the test solutions; however, line 3 of the claim recites  “the reference concentration being one of cytokine concentrations of the test solutions which are in a range from 0.1 to 50 times higher than an average value of blood levels of cytokines in a healthy human”. The reference to blood levels of cytokines (plural) is indefinite because it is unclear if the cytokine is the same cytokine in the test solutions, or if the blood levels of cytokines is pooled cytokines in the blood. The use of “cytokines” is plural and would indicate multiple cytokines in the blood. However, the test solutions contain only a single cytokine. Thus, there is ambiguity as to if the reference concentration is based on the blood levels of the same cytokine in the test solutions, or is based on blood levels of all cytokines found in the blood. Clarification and/or correction is required. 
	Claim 13 recites a “polymer having hydrophilic and hydrophobic properties that vary depending on a polymer temperature or light” and “a hydrophophilic polymer chain that inhibits cell adhesion”. These limitations render the claim indefinite because it is unclear which structures have the claimed properties. The claims and the specification do not provide guidance on the structure of the polymers that have the claimed  functions. Thus, there is ambiguity as to the scope of the claims because one of skill in the art would not know which polymers are included and excluded from the claimed method. Clarification and/or correction is required. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation a hydrophilic polymer chain that inhibits cell adhesion, and the claim also recites poly(2-hydroxyethyl methylacrylate)(PHEMA), which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dickmann et al. (Drug Metabolism and Disposition, 2011; 39(8): 1415-1422) in view of Kobayashi et al. (Drug Metabolism Pharmacokinetics, 2012; 27(5): 478-185).
The instant claims are drawn to a method for evaluating an effect of a cytokine on a metabolic activity of a cytochrome P450, the method comprising: evaluating the presence or absence of induction or attenuation of a metabolic function of the cytochrome p450 after bringing a spheroid-shaped established hepatocyte cell line into contact with a test solution containing a cytokine in a culture chamber for one hour or more and less than 96 hours.
	Dickmann et al. teach a method of determining the effects of IL-6 on drug-metabolizing enzymes in human hepatocyte culture (See abstract and figure 5). Dickmann et al. teach preparing a first, second, and third test solution containing the cytokine at various concentrations (See pages 1417-1420). Dickmann et al. teach bringing the test solution in contact with human hepatocytes for 48, 72, and 96 hours (See pages 1417-1420). Dickmann et al. teach that the concentration of the cytokine (IL-6) ranging from 0.5-10,000 pg/ml with the plurality of IL-6 concentrations differing from one another by approximately 10-fold (See page 1420). Dickmann et al. teach that the concentration of IL-6 in the serum of healthy individuals range from 1.3 to 10.3 pg/ml and the concentration of IL-6 in the serum of patient populations presenting with inflammation-based disease is 2.6 to 123 pg/ml (See page 1416 and figure 5).  Dickmann et al. teach measuring a function of a drug metabolizing enzyme of the cytochrome p450 by teaching that CYP1A2 and CYP3A4 activity was measured (See pages 1418-1420). Dickmann et al. teach that IL-6 caused a global down-regulation of all cytochrome p450 isoforms (See page 1417). Dickmann et al. teach that the test solution is serum free culture medium by teaching that the test hepatocytes were transferred to maintenance media (Dulbecco’s modified Eagle’s medium plus maintenance supplements) containing 0.25 mg/ml Matrigel and treated  with the appropriate concentrations of cytokines the following day (See page 1416).  Dickmann et al. teach that the drug screening is carried out in a culture plate (See page 1416). 
Dickmann et al. do not teach that the hepatocytes are a spheroid shaped established hepatocyte cell line and the average diameter of the spheroids. 
Kobayashi et al. teach that human primary hepatocytes are widely used in the in vitro experiments for drug metabolism and toxicity, but their use is limited by several factors, including low availability of fresh liver samples, failure in continuous culture and inter-individual differences between donors (See page 478). Kobayashi et al. teach that several cell lines have been established from Japanese hepatocellular carcinoma patients and these cell lines express important drug metabolizing enzymes responsible for hepatic metabolism of more than half of the therapeutic drugs on the market (See page 479). Kobayashi et al. teach that FLC-4 cells cultured on micro-space culture plates show increased expression of levels of various drug-metabolizing enzymes, increased catalytic activities of CYP3A4, CYP2C9, and UGT1A1 (See page 479). Kobayashi et al. teach that FLC-4 cell were seeded at a density of 7.5  x 104 or 8.0 x 105 cells/well on conventional 24-well plates or seeded at a density of 8.0 x 105 cells/well on micro-space cell culture plates with a 200 µm-long x  200 µm-wide x 100-µm-deep square compartments on the culture well surface (See page 479 and figure 1). Kobayashi et al. teach that the micro-space cell culture plates were coated with a mixture of 0.1% poly-L-lysine and 0.01% 2-methacryloyoxyethyl phosphorylcholine polymer (See page 479).   Kobayashi et al. teach that FLC-4 cells form spheroids and the diameter of the spheroids is 200 µm (See page 480 and figures 1 and 2).  Kobayashi et al. teach that the use of human hepatocellular carcinoma cell lines in studies on drug metabolism and toxicity and one of the major reasons is their negligible activity of drug metabolizing enzymes when cultured in a monolayer (See page 483). Kobayashi et al. teach that FLC-4 spheroid cells offer the advantage of increased functional expression of various drug-metabolizing enzymes compared to cells grown in monolayer (See page 483). Kobayashi et al. teach that mRNA expression levels of CYP1A2, CYP2C9, CYP3A4 and UGT1A1 and corresponding catalytic activities were increased by using micro-space cell culture plates (See page 483 and figure 6). Kobayashi et al. teach that the activities were inhibited by treatment with an inhibitor for CYP3A4, CYP2C9 and UGT1A1 (See page 483). Kobayashi et al. teach that these results suggest that FLC-4 cells is useful for studying drug-induced hepatotoxicity, at least for metabolic activation via CYP3A4 (See page 484). Kobayashi et al. teach that FLC-4 cells grown on micro-space cell culture plates is superior to confluent cells on conventional plates an in vitro system for prediction of drug metabolism (See page 484). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the drug screening method of Dickmann et al. to use FLC-4 spheroid cells because Kobayashi et al. teach that the FLC-4 spheroid cells are superior to human primary hepatocytes an in vitro system for prediction of drug metabolism. Given that Kobayshi et al. teach that the use of human primary hepatocytes in vitro experiments for drug metabolism and toxicity is limited by their negligible activity of drug metabolizing p450 enzymes, it would be obvious to use the FLC-4 spheroid cells, as taught by Kobayashi et al., which offer the advantage of increased functional expression of various drug-metabolizing p450 enzymes. One of ordinary skill in the art would be motivated to use FLC-4 spheroid cells in a drug screening method because doing so would provide a superior in vitro system for prediction of drug metabolism.
Furthermore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to substitute human hepatocytes for FLC-4 spheroid cells because the Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the prior art contained a method which differed from the claimed method by the substitution of some component with another component, where both components are known in the art, and one of ordinary skill in the art could have substituted one known element for another to yield predictable results, the substitution of one known element for another would have been obvious. The method of Dickmann et al. allows for evaluating the effect of IL-6 on a metabolic activity of a cytochrome p450 by  measuring a function of a drug-metabolizing enzyme of a cytochrome P450 of the established hepatocyte cell line. It would be predictable that the method of Dickmann et al. could use the FLC-4 spheroid cells taught by Kobayashi et al., since the same drug metabolizing enzymes would be produced in both the human hepatocyte cell and in the FLC-4 spheroid cells. The substitution of human hepatocytes for the FLC-4 cells would require no alterations in the drug metabolizing enzymes, nor the method of detection. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.
Claim Status
No claims are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Czerwinski et al. (US Patent Application Publication 2012/0301891 A1, published November 29, 2012) teach a method of evaluating the effect of a xenobiotic on drug metabolism in hepatocytes, said method comprising providing a first culture of hepatocytes; providing a portion of a xenobiotic-stimulated biological sample; transferring said portion of said xenobiotic-stimulated biological sample to said first culture of hepatocytes; and analyzing the activity, expression, or combination thereof of a biomarker in said hepatocytes (See abstract and claim 1). Czerwinski et al. teach that providing a portion of a xenobiotic-stimulated biological sample comprises; providing a first cultures of a biological sample; exposing said first biological sample to a xenobiotic for a period of time to yield a xenobiotic-stimulated biological sample; and separating said portion of said xenobiotic-stimulated biological sample (See claim 2). Czerwinski et al. teach that said portion of xenobiotic-stimulated biological sample comprises a plurality of cytokines (See claim 9).  Czerwinski et al. teach that the biologic drug is a cytokine (See claim 11).  Czerwinski et al. teach incubating the xenobiotic-stimulated biological sample and said first culture of hepatocytes for at least 24 hours prior to said analyzing (See claim 12). 
Czerwinski et al. teach that hepatocytes were treated for 72 hours with  contacted with IL-6 (See paragraph 0046). Czerwinski et al. teach that after treatment, the cells were incubated with marker substrates for the analysis of phenacetin O-dealkylation (marker for CYP1A2), bupropion hydroxylation (marker for CYP2B6) and testosterone 6.beta.-hydroxylation (marker for CYP3A4/5) by LC/MS/MS. Following the in situ incubation, the same hepatocytes from the same treatment groups were harvested with TRIzol to isolate RNA, which was analyzed by qRT-PCR to assess the effect of the plasma from LPS-stimulated whole blood on CYP1A2, CYP2B6 and CYP3A4 mRNA levels (See paragraph 0046). Czerwinski et al. teach that treatment of cells with hepatocytes with IL-6 caused anticipated decreases in CYP1A2, CYP2B6, and CYP3A4 activity (See paragraph 0047). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646